Citation Nr: 0730864	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-37 191	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel










INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 50 percent disability rating.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  See 38 U.S.C.A. § 7104(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 20.904 (2007).

In May 2007, the Board issued a decision denying the 
veteran's application for an increased initial disability 
evaluation for PTSD, continuing the veteran's evaluation as 
50 percent disabling.  Later in May 2007, the veteran 
submitted a motion for reconsideration, based on new evidence 
from the Durham, North Carolina VA Medical Center.  Any 
medical treatment from a VA Medical Center is considered to 
be in constructive possession of VA.  This new evidence was 
not considered in the Board's prior decision.

Accordingly, the May 2, 2007 Board decision addressing the 
issue of an increased initial disability evaluation for PTSD 
is vacated.



	                        
____________________________________________
MICHELLE L. KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals

